          Case 3:20-cr-00088-TSL-FKB Document 26 Filed 09/08/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION




 UNITED STATES OF AMERICA                                                           PLAINTIFF




 VS.                                                 Criminal Action No. 3:20-CR-88-TSL-FKB




 MARK ANTHONY COLEMAN                                                               DEFENDANT



___________________________________________________________________________________

       MEMORANDUM OF AUTHORITIES IN SUPPORT OF DEFENDANT'S FIRST
                     MOTION FOR DISMISSAL OF INDICTMENT
___________________________________________________________________________________

        COMES NOW the Defendant, Mark Anthony Coleman, by and through undersigned counsel,

 and respectfully files this Memorandum of Authorities in Support Defendant's First Motion to

 Dismiss, requesting that this Court dismiss the indictment because, on its face, it charges an essential

 element against Mr. Coleman which cannot be met. The Defendant would further show unto the

 Court the following in support of his motion and memorandum of authorities:




                                I. STATEMENT OF THE CASE

        On July 14, 2020, Mark Anthony Coleman (“Coleman”) was indicted in a two page

 indictment on two (2) counts, namely coercion or enticement of a person under 18 years of age and

 destruction, alternation, or falsification of records in Federal investigations. (See attached Exhibit

 “A” – Indictment). The indictment alleges in Count 1 that Coleman used a facility or means of
          Case 3:20-cr-00088-TSL-FKB Document 26 Filed 09/08/20 Page 2 of 6


interstate commerce (use of cellphone) to attempt to knowingly persuade, induce, entice, and coerce

an individual he knew to be under the age of 18 years, to engage in sexual activity under such

circumstances that would constitute a criminal offense under Miss. Code Ann. § 97-3-95, all in

violation of 18 U.S.C. § 2422(b). The indictment further alleges in Count 2 that Coleman unlawfully

and knowingly altered, destroyed, mutilated, concealed, and covered up a tangible object with the

intent to impede, obstruct, and influence the investigation and proper administration of a matter

within the jurisdiction of any department or agency of the United States. More specifically, the

indictment alleges that Coleman deleted text messages and images of a minor female from his

cellular telephone, and disconnected services to a cellular telephone purchased by him for the minor

child.

         The heart of the Government’s case is that Coleman purportedly attempted to knowingly

persuade, induce, or coerce an individual, who he knew to be under the age of 18 years, to to engage

in sexual penetration, pursuant to Miss. Code Ann. § 97-3-95. As a matter of law, this is insufficient

to charge Coleman with the crime of coercion or enticement of a person under 18 years of age. This

is especially true considering the fact that the minor child was simply “using” or “finessing” the

Defendant and who had not intention of engaging in any sexual activity with the Defendant, and said

minor child does not meet certain age requirements under Miss. Code Ann. § 97-3-95. (See attached

Exhibit “B” – Interview of Minor SB). In that the subject indictment does not charge a credible

offense under Count 1, said offense should be dismissed.

         For this reason, it is respectfully submitted, the indictment with regard to Count 1 should be

dismissed.

                                         II. ARGUMENT

                       A.     The Elements Of The Charged Offense – Count 1

         The indictment, pursuant to Count 1, alleges that the Defendant used a facility or means of

interstate commerce (cellphone) to attempt to knowingly persuade, induce, entice, and coerce an
           Case 3:20-cr-00088-TSL-FKB Document 26 Filed 09/08/20 Page 3 of 6


individual he knew to be under the age of 18 years, to engage in sexual activity under such

circumstances that would constitute a criminal offense under Miss. Code Ann. § 97-3-95, all in

violation of 18 U.S.C. § 2422(b). In dissecting Count 1, 8 U.S.C. § 2422(b) provides:

                         Whoever, using the mail or any facility or means of interstate or foreign
                         commerce, or within the special maritime and territorial jurisdiction of the
                         United States knowingly persuades, induces, entices, or coerces any individual
                         who has not attained the age of 18 years, to engage in prostitution or any sexual
                         activity for which any person can be charged with a criminal offense, or
                         attempts to do so, shall be fined under this title and imprisoned not less than
                         10 years or for life.


8 U.S.C. § 2422(b) (emphasis added). Further, Section 97-3-95 of the Mississippi Code provides

that:


                         (1) A person is guilty of sexual battery if he or she engages in sexual
                         penetration with:
                                  (a) Another person without his or her consent;
                                  (b) A mentally defective, mentally incapacitated or physically helpless
                                  person;
                                  (c) A child at least fourteen (14) but under sixteen (16) years of age, if the
                                  person is thirty-six (36) or more months older than the child; or
                                  (d) A child under the age of fourteen (14) years of age, if the person is
                                  twenty-four (24) or more months older than the child.
                         (2) A person is guilty of sexual battery if he or she engages in sexual penetration
                         with a child under the age of eighteen (18) years if the person is in a position of
                         trust or authority over the child including without limitation the child's teacher,
                         counselor, physician, psychiatrist, psychologist, minister, priest, physical
                         therapist, chiropractor, legal guardian, parent, stepparent, aunt, uncle, scout
                         leader or coach.

Miss. Code Ann. § 97-3-95 (2019).



                    B.        Count 1 Of The Indictment Fails To Allege An Offense


        The United States Court of Appeals for the Fifth Circuit (also referred to as “Fifth Circuit”),

applies the Model Penal Code's “substantial step” test to determine whether a defendant's conduct

manifests attempt to commit a crime. See United States v. Hernandez–Galvan, 632 F.3d 192 (5th Cir.

2011) (finding that “[T]he ‘substantial step’ test from the Model Penal Code ... is now the majority
         Case 3:20-cr-00088-TSL-FKB Document 26 Filed 09/08/20 Page 4 of 6


view among the states and federal courts, including the Fifth Circuit.”). This test has two elements,

namely: (1) the specific intent to commit the underlying crime, mens rea, and (2) conduct which

constitutes a “substantial step” toward the commission of the crime, actus reus. United States v.

Barlow, 568 F.3d 215 (5th Cir. 2009). This “‘substantial step’ approach asks whether a person

‘purposely does or omits to do anything that, under the circumstances as he believes them to be, is an

act or omission constituting a substantial step in a course of conduct planned to culminate in his

commission of the crime.’” Hernandez–Galvan, 632 F.3d at 198.

      The “substantial step” must be conduct that strongly corroborates the firmness of the

defendant's criminal intent. Id. Acts which are merely preparatory are not enough. United States v.

Mandujano, 499 F.2d 370 (5th Cir. 1974). A “substantial step” is “more than mere preparation,” but is

“less than the last act necessary before” the crime is in fact committed. United States v. Manley, 632

F.2d 978 (2d Cir. 1980). This requirement “prevents the conviction of persons engaged in innocent

acts on the basis of a mens rea proved through speculative inferences, unreliable forms of testimony,

and past criminal conduct.” United States v. Oviedo, 525 F.2d 881 (5th Cir. 1976).

     In the case sub judice, it is undisputed that the Defendant did not affirmatively persuade, induce,

entice, or coerce the subject minor to engage in prostitution or any sexual activity. Pursuant to the

minor's interview testimony, she was merely “using” or “finessing” the Defendant for monetary gain,

with no intention to engage in sexual activities or contact with the Defendant. (See attached Exhibit

“B”). Thus, the sole remaining avenue with which to obtain a conviction of the Defendant with regard

to Count 1 of the indictment is to show beyond a reasonable doubt that the Defendant “attempted” to

persuade, induce, entice, or coerce the subject minor to engage in prostitution or any sexual activity

for which any person can be charged with a criminal offense.

     To determine whether the Defendant's conduct crossed the line between preparation and attempt,

the conduct that § 2422(b) criminalizes must be examined. As the United States Court of Appeals for

the First Circuit observed, “[§] 2422(b) criminalizes an intentional attempt to achieve a mental state –
            Case 3:20-cr-00088-TSL-FKB Document 26 Filed 09/08/20 Page 5 of 6


a minor's assent – regardless of the accused's intentions vis-à-vis the actual consummation of sexual

activities with the minor.” United States v. Dwinells, 508 F.3d 63 (1st Cir. 2007); see also United

States v. Bailey, 228 F.3d 637 (6th Cir. 2000) (determining that “Congress has made a clear choice [in

18 U.S.C. § 2422(b)] to criminalize persuasion and the attempt to persuade, not the performance of

the sexual acts themselves.”)).

      The Defendant herein asserts that he has not, and did not, persuade or coerce, or attempt to

persuade or coerce, the minor to engage in any sexual activity. The Defendant further asserts that his

actions – communicating with the minor, providing the minor with monetary assistance on two (2)

occasions and a cellular telephone – for a short period of time without ever making, or offering to

make, flight or hotel reservations, or offering or agreeing on a specific date on which to meet the

minor – can best be described as mere preparation, if anything. In United States v. Gladish, 536 F.3d

646 (7th Cir. 2008), the United States Court of Appeals for the Seventh Circuit found that a substantial

step for purposes of § 2422(b) at least requires “setting up a definite meeting time and place,

purchasing tickets or making hotel reservations, [or] driving to the proposed meeting place.” See also

United States v. Barlow, 568 F.3d 215 (5th Cir. 2009) (finding that by traveling to the meeting place,

the defendant took a substantial step toward the commission of the crime strongly corroborative of

intent)).

      It must also be noted that the Defendant did not forward sexually explicit photographs to the

minor, or engage in other “grooming behavior,” such as forwarding sexually explicit letters or other

communications. Further, there is no reliable and probative evidence that supports an inference that

the Defendant intended to entice the minor to assent to illegal sexual activity. No action by the

Defendant herein clearly signifies or indicates that the Defendant would have met the minor for

sexual activity, purchased a plane or train ticket, especially one that is nonrefundable, or arranged a

hotel or other meeting place. Accordingly, Count 1 of the subject indictment must be dismissed.
         Case 3:20-cr-00088-TSL-FKB Document 26 Filed 09/08/20 Page 6 of 6


                                        III.   CONCLUSION


       For the foregoing reasons, the Defendant, Mark Anthony Coleman, respectfully asks for entry

of an Order dismissing the indictment as to Count 1.

       Respectfully submitted this, the 8th day of September, 2020.




                                                       MARK ANTHONY COLEMAN



                                                       BY:/s/Dennis C. Sweet, III
                                                             Dennis C. Sweet, III



Dennis C. Sweet, III (MSB #8105)
Sweet & Associates
158 East Pascagoula Street
Jackson, Mississippi 39201
Telephone: (601) 965-8700




                                CERTIFICATE OF SERVICE


      I hereby certify that on this 8th day of September, 2020, a true and correct copy of the

foregoing MEMORANDUM OF AUTHORITIES IN SUPPORT OF DEFENDANT'S FIRST

MOTION FOR DISMISSAL OF INDICTMENT was served on all counsel of record via the

USDC CM/ECF electronic filing system.




                                                    /s/Dennis C. Sweet, III
                                                      Dennis C. Sweet, III
